Sognier, Judge.
Appellant, the mother of D. B. and D. B., appeals from the order of the Juvenile Court of Chatham County terminating her parental rights in the children. The record affirmatively reveals that no attorney was appointed, pursuant to OCGA § 15-11-85 (a), to represent the children as . counsel in the proceeding terminating parental rights. Under the authority of In re L. L. B., 256 Ga. 768 (353 SE2d 507) (1987), we must therefore vacate the judgment of the juvenile court with the direction that on remand the juvenile court shall retry this case under OCGA § 15-11-80 et seq., considering OCGA § 15-11-85 (a) in particular. We note that appellant’s claim that she is an indigent, entitled to an attorney under OCGA § 15-11-85 (b), will necessarily have to be re-evaluated upon retrial of the proceeding terminating her parental rights in the children.

Judgment vacated and case remanded with direction.


Deen, P. J., and Carley, J., concur. Deen, P. J., also concurs specially.